Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3316 Filed 02/26/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 MANUAL ARNULFO BARAJAS,                      2:17-CR-20489-TGB-EAS-3

                   Petitioner,               HON. TERRENCE G. BERG

       v.
                                           ORDER DENYING MOTION
 UNITED STATES OF AMERICA,
                                          TO REDUCE SENTENCE (ECF
                   Respondent.                    NO. 426)


       On October 19, 2020, Manual Arnulfo Barajas filed a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 426.
 After reviewing Mr. Barajas’s motion, this Court appointed Mr. Barajas
 counsel who submitted supplemental briefing in support of his request

 for a reduction in sentence. ECF Nos. 427, 433. Having considered the
 materials submitted by both parties as well as publicly available data,
 the Court now DENIES the motion for compassionate release.

                            I.   BACKGROUND
       Mr. Barajas is a 25-year-old man with asthma. He is currently
 serving a 135 month sentence to be followed by a five-year term of

 supervised release for participation in a conspiracy to distribute fentanyl
 and heroin. ECF No. 185, PageID.1425. Thus far, Mr. Barajas has served
 approximately 44 months of his sentence and his release date according

 to the BOP is February 7, 2027. See ECF No. 433, PageID.3016.

                                      1
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3317 Filed 02/26/21 Page 2 of 11




 Currently, Mr. Barajas is incarcerated at FCC Lompoc in Lompoc,
 California.

                            II.   DISCUSSION
       In determining whether Mr. Barajas is eligible for compassionate
 release under 18 U.S.C. § 3582(c), the Court must determine (1) whether

 he has exhausted his administrative remedies, (2) whether there are
 “extraordinary and compelling reasons” that warrant his release, and (3)
 whether his release would be consistent with the factors set forth in §

 3553(a). See, e.g., United States v. Agomuoh, 461 F. Supp. 3d 626, 629-30
 (E.D. Mich. 2020); United States v. Mitchell, 472 F. Supp. 3d 403, 406
 (E.D. Mich. 2020); United States v. Elias, 984 F.3d 516, 519-20 (6th Cir.

 2021) (clarifying that the factors in U.S.S.G. § 1B1.13 are no longer a
 required component of the compassionate release motion analysis for
 motions directly filed by defendants).

          a. Exhaustion of Administrative Remedies
       The Government appears to contest that Mr. Barajas has exhausted
 his administrative remedies because it has “been unable to confirm

 through the Bureau of Prisons (BOP) whether the Warden received
 Barajas’s request.” ECF No. 440, PageID.3118. Mr. Barajas sent a
 request to the warden of FCC Lompoc on May 28, 2020 and—when he did

 not receive a response—he submitted a second request on July 9, 2020.
 ECF No. As of January 11, 2021, Mr. Barajas had not received denial of
 his request from the warden. ECF No. 433, PageID.3010. The Court finds
                                      2
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3318 Filed 02/26/21 Page 3 of 11




 the copies of Mr. Barajas’s requests for administrative remedy to be
 sufficient proof of his requests to the warden. See ECF No. 433,

 PageID.3030-33. Accordingly, because more than 30 days have passed
 since Mr. Barajas submitted his two requests to the warden, the Court
 finds that he has exhausted his administrative remedies. 18 U.S.C. §

 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).
          b. Extraordinary and Compelling Reasons
       Next, the Court considers whether there are “extraordinary and

 compelling” reasons that justify release. Mr. Barajas asserts that he
 suffers from chronic asthma, which makes him “particularly vulnerable
 and put[s] him at a high risk” of contracting COVID-19. ECF No. 433,

 PageID.3013. In his request to the warden, Mr. Barajas noted that his
 asthma has resulted in “uncontrolled coughing, shortness of breath,
 difficulty breathing cold air, and heightened susceptibility to colds and

 the flu, particularly during the colder winter months.” ECF No. 433,
 PageID.3014.
       The Government argues that Mr. Barajas’s asthma does not qualify

 as a chronic condition that the CDC has identified as placing an
 individual at a higher risk of severe illness if they contract COVID-19.
 ECF No. 440, PageID.3126. In particular, the Government contends that

 the CDC “indicates that someone with moderate to severe asthma might
 be at an increased risk of severe illness from Covid-19.” ECF No. 440,
 PageID.3127 (emphasis in original). The Government also points to Mr.
                                      3
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3319 Filed 02/26/21 Page 4 of 11




 Barajas’s medical records from the Probation Department and the BOP
 which are “[de]void of any reference to asthma.” ECF No. 440,

 PageID.3127. Additionally, in the supplemental motion, Petitioner
 admits that he “does not take medication for this ailment on a daily
 basis.” ECF No. 433, PageID.3016.

       Responding to the Government’s arguments, Mr. Barajas asserts
 that he was diagnosed with asthma and began treatment “long before he
 was incarcerated.” ECF No. 433, PageID.3016. Mr. Barajas included in

 his initial motion medical records from Dr. Stephanee Hethumuni, who
 asserts that Mr. Barajas was her patient from his birth to the age of 18.
 ECF No. 426, PageID.2969. The medical records state that Mr. Barajas

 was diagnosed with asthma, was given inhalers, and was advised to
 utilize inhalers/nebulizer machine if his asthma flared up or to seek
 additional medical care. Id. While Dr. Hethumuni has not seen Mr.

 Barajas since he was 18-years-old, Mr. Barajas asserts that currently his
 asthma results in “uncontrolled coughing, shortness of breath, difficulty
 breathing cold air, and heightened susceptibility to colds and the flu,

 particularly during the colder winter months.” ECF No. 433,
 PageID.3014. His motion notes that these symptoms “are the classic
 conditions of chronic asthma identified by the Mayo Clinic.” ECF No. 442,

 PageID.3237.
       The Court finds that the case law in this circuit does not support
 finding Mr. Barajas’s condition of asthma an “extraordinary and
                                      4
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3320 Filed 02/26/21 Page 5 of 11




 compelling” reason justifying release. While the Sixth Circuit has
 recently recognized that “the CDC has identified moderate to severe

 asthma as a risk factor for more severe illness from COVID-19.” United
 States v. Montero, __F. App’x__, No. 20-3666, 2021 WL 402464, at *2 (6th
 Cir. Feb. 5, 2021) (referencing Clinical Care Guidance for Healthcare

 Professionals About Coronavirus (COVID-19): People with Certain
 Medical       Conditions,      Centers       for      Disease       Control,
 https://tinyurl.com/y3ewlf2p (last visited Jan. 25, 2021)), it is not clear

 from the record that Mr. Barajas’s asthma is “moderate” or “severe” as
 required to meet the criteria outlined by the CDC. See United States v.
 Smith, No. 16-20293, WL 4791226, at *4 (E.D. Mich. Aug. 18, 2020) (“The

 CDC recognizes ‘moderate to severe’ asthma as a risk factor for COVID-
 19 infection, but the defendant's medical records do not indicate that his
 asthma meets either of those criteria.”). In United States v. Montero, the

 Sixth Circuit found that the district court did not abuse its discretion
 when it failed to discuss the defendant’s asthma in its order denying
 compassionate release because it was “not alleged to be moderate to

 severe, but was reportedly under control, and was not exacerbating his
 COVID-19 infection.” Id. As in this case, in Montero the defendant did
 not provide any medical records evidencing that he had trouble

 breathing. Id. See also United States v. Goodwin, No. 17-20018, 2020 WL
 4788026, at *2 (E.D. Mich. Aug. 18, 2020). He did however provide
 evidence that he was prescribed an inhaler. While Mr. Barajas does
                                      5
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3321 Filed 02/26/21 Page 6 of 11




 indicate that he has “previously undergone every possible treatment for
 his condition without success,” that he “currently suffers from

 uncontrolled coughing, shortness of breath, difficulty breathing cold air,
 and has an increased susceptibility to colds and the flu,” and that due to
 both his “illness and isolation” he suffers from anxiety attacks, stress,

 and depression, he does so without the support of medical records. ECF
 No. 422, PageID.3237-38.
       Additionally, in reviewing the case law in this circuit, the Court

 finds that in cases where courts have found “extraordinary and
 compelling” reasons justifying release where the defendant has asthma,
 the defendant’s asthma is typically just one of multiple medical

 conditions creating a heightened risk for severe illness from COVID-19.
 See United States v. Nazzal, 466 F.Supp.3d 753, 758 (E.D. Mich. 2020)
 (determining the petitioner’s risk was aggravated by his history of heart

 disease, hypertension, type 2 diabetes, and asthma “from which he
 evidently suffers daily and for which he takes medication.”); United
 States v. Hayes, No. 17-20292, 2020 WL 4001903, at *1 (E.D. Mich. July

 15, 2020) (granting compassionate release where the petitioner suffered
 from severe obesity, moderate persistent asthma, and sleep apnea). Even
 the two cases cited by Petitioner for the proposition that “a defendant

 who suffers from serious medical conditions such as asthma combined
 with a valid threat of contracting COVID-19 may qualify as
 ‘extraordinary and compelling reasons for release’” are distinguishable
                                      6
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3322 Filed 02/26/21 Page 7 of 11




 from the facts before us. For example, in United States v. Rucker not only
 did the Court recognize that the defendant’s most serious condition was

 HIV, but also—unlike Mr. Barajas—the medical records indicated that
 he had “sought emergency treatment for compromised breathing as a
 result of an asthma attack,” he had “been observed with breathing

 problems,” and he was prescribed an inhaler. No. 17-20716, 2020 WL
 7240900, at *3 (E.D. Mich. Dec. 9, 2020). Here, the medical records
 provide no such information. Similarly, in United States v. Allsbrock, the

 defendant had both asthma and sleep apnea. No. 1:17-cr-74-7, 2020 WL
 7202577, at *1 (S.D. Ohio Dec. 7, 2020). Mr. Barajas does allege that as
 a result of his illness he also suffers from anxiety attacks, stress, and

 depression, but the CDC has not recognized these as medical conditions
 which create a heightened risk for severe illness nor are these conditions
 supported by medical records.

       Nevertheless, the Court acknowledges that if Mr. Barajas’ self-
 reported symptoms were to be accepted, without requiring support from
 the medical records, this would be a closer call. Due to Mr. Barajas’s

 incarceration he is unable to control his environment and “he is at the
 mercy of the BOP to oversee these things.” ECF No. 442, PageID.3238.
 The Court also knows that the COVID-19 pandemic is causing genuine

 stress and anxiety and that those who are incarcerated are uniquely at
 risk. See COVID-19 Cases and Deaths in Federal and State Prisons
 Significantly Higher Than in U.S. Population, JOHNS HOPKINS
                                      7
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3323 Filed 02/26/21 Page 8 of 11




 BLOOMBERG SCHOOL       OF   PUBLIC HEALTH, https://perma.cc/V6SU-XC7Q
 (July 8, 2020) (summarizing analysis by researchers that found “that the

 number of U.S. prison residents who tested positive for COVID-19 was
 5.5 times higher than the general U.S. population.”). But applying the
 relevant case law, the Court is unable to ascertain without medical

 records that Mr. Barajas’s asthma is moderate or severe. The only
 medical record Petitioner points to is from his childhood doctor who notes
 that he was diagnosed with asthma, but that “[h]e was advised if asthma

 flares up to start on neubelizer machine/inhalers go to Emergency room,
 call office to schedule appointment.” ECF No. 426, PageID.2969. While
 the Court does not discount Mr. Barajas’s own account of his symptoms,

 there are no medical documents which indicate that Mr. Barajas has
 sought treatment for asthma since he was 18-years-old. Without any
 medical records, the Court cannot find that his asthma is moderate or

 severe.
       Accordingly, the Court concludes that Mr. Barajas has not
 presented “extraordinary and compelling” reasons to justify release.

 Because the Court finds that Mr. Barajas does not meet the second
 required element required for compassionate release under 18 U.S.C. §
 3582(c), the Court need not articulate a detailed analysis of the factors in

 18 U.S.C. § 3553(a) and whether they weigh against or in support of
 release. See Elias, 984 F.3d at 519 (“Further, we clarify that, as in Jones
 and Ruffin, district courts may deny compassionate-release motions
                                      8
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3324 Filed 02/26/21 Page 9 of 11




 when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking
 and do not need to address the others.”). But the seriousness and danger

 associated with the nature and circumstances of the offense of conviction
 in this case, involving concerted conduct with others to distribute
 multiple kilos of fentanyl and heroin from Mexico to Michigan, would

 clearly weigh against early release, as would the factors of deterrence
 and protection of the public. So the Court would be unlikely to find after
 a full discussion of all the § 3553 factors that Mr. Barajas was eligible for

 compassionate release even if the medical records demonstrated
 moderate to severe asthma.
                               III.   COVID-19

       Although the Court concludes that Mr. Barajas is not eligible for
 release, as this Court has done in previous orders, the Court would like
 to highlight its ongoing concerns about how BOP facilities are responding

 to the COVID-19 pandemic. See United States v. Brown, __F.Supp.3d__,
 No. 2:18-cr-20293-TGB, 2021 WL 388465, at *2 (E.D. Mich. Feb. 4, 2021).
 Despite the Government’s contention that the BOP has taken

 precautions to mitigate risk within its facilities, the Government’s
 position is not reassuring given the astronomical rates of infection at FCC
 Lompoc. Over time, this facility has had 857 inmates infected with

 COVID-19, 5 deaths, and currently has 1 active case. See Dashboards of
 BOP    COVID-19      Cases,     OFFICE    OF   THE   INSPECTOR    GENERAL,
 https://perma.cc/83TS-WCPE. Additionally, Mr. Barajas alleges that he
                                       9
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3325 Filed 02/26/21 Page 10 of 11




 is unable to properly social distance due to the “densely populated living
 conditions” and that there is a “dearth of soap, hand sanitizer, and

 protective gear.” ECF No. 433, PageID.3019. Mr. Barajas’s allegations
 are supported by the Office of Inspector General’s report of FCC Lompoc.
 See ECF No. 433, PageID.3042. The OIG’s remote inspection of FCC

 Lompoc found a preexisting shortage of medical staff, a lack of hygiene
 supplies for inmates, and insufficiencies in implementation of staff
 movement restrictions, screening processes, testing, and isolation. ECF

 No. 433, PageID.3043. The Court acknowledges that Mr. Barajas has had
 access to COVID-19 testing and has even received the first dose of the
 Pfizer vaccine—both of which are positive developments likely to protect

 his health. But these are fundamentally basic practices which the Court
 continues to assert BOP has a solemn obligation to supply to those who
 are incarcerated as soon as possible. However, in addition to testing and

 vaccinations, it remains the obligation of the BOP to ensure that all
 inmates are housed in conditions that genuinely reduce the risk of
 exposure    to   the   virus—including     by   following   and   rigorously

 implementing CDC guidelines.
                               CONCLUSION
       Mr. Barajas’s motion for compassionate release is DENIED

 WITHOUT PREJUDICE.


       SO ORDERED.
                                      10
Case 2:17-cr-20489-TGB-EAS ECF No. 449, PageID.3326 Filed 02/26/21 Page 11 of 11




  Dated: February 26, 2021      s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                      11
